DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 12/21/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 18 and 21-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkura et al (WO 2015/129851 A1) in view of Kuma et al (WO 2016/043217 A1).
	Regarding claims 18, 21-26, and 29-32, Ohkura teaches a polypropylene film for capacitors; wherein the sum of the elastic modulus of the length direction and the sum of the elastic modulus in the width direction of the film is at least 4.5 GPa and preferably 10 GPa or less, with bother being over 2.0 GPa; and the heat or thermal  shrinkage rate in both the length direction and width direction of the film after 100 hours of treatment at 85 °C is at most 1.0% (abstract, page 3-4). Ohkura further teaches the page 5); wherein the film may have an SRa of 50 nm or less and an SRz of 500 nm or less  (page 4); and the film may have a mesopentad fraction of 0.97 or more with a CXS of less than 2% (page 6). In addition, Ohkura suggests wherein the film contains 10% by mass or less of a thermoplastic resin that is incompatible with polypropylene; wherein the incompatible thermoplastic resin is a copolymer of methylpentene (page 6).
Ohkura fails to expressly suggest at least one surface of the film has a surface elastic modulus of 2.6 GPa or more, measured by nanoindentation measurement; a sum of heat shrinkage rates in film longitudinal and width directions is 5% or less after a heat treatment at 130 °C for 10 minutes; a melting peak temperature (Tm2) is 164°C or higher when the film has a temperature increased from 30°C to 260°C at 20 °C/min with a differential scanning calorimeter (DSC), then decreased from 260°C to 30°C at 20 °C/min, and further increased again from 30°C to 260°C at 200 C/min, and total heat of melting in a range from 100°C to 180°C of the DSC curve is 105 J/g or higher; wherein a difference is 50 MPa or more between a stress at 80% elongation (F80 value) and a stress at 30% elongation (F30 | value) in a longitudinal direction in a film tensile test; and wherein at least one surface of the film has glossiness of 130% or more and less than 150%.
Kuma suggests a polypropylene film for capacitors; wherein the film has a thickness of 0.5 μm or more and 10 μm or less (page 8) and a CXS of 2% of mass or less (abstract, page 6). Kuma suggests the film has a mesopentad fraction of 0.95 or more (page 7); and a glossiness of 140% or more and 155% or less; wherein reducing page 5). In addition, suggests wherein the film contains 10% by mass or less of a thermoplastic resin that is incompatible with polypropylene; wherein the incompatible thermoplastic resin is polymethylpentene or a copolymer of methylpentene (page 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the polypropylene films of Kuma with the polypropylene films of Ohkura since It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I). In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Kuma, to adjust the glossiness of the propylene film of Ohkura to optimize the density of light scattering on the film and therein the dielectric breakdown voltage.
With regard to the limitations “the film has a mesopentad fraction of 0.970 or more” and “a polypropylene component dissolved in xylene (CXS) is less than 1.5% by mass with respect to a total mass of the film, after the film is completely dissolved in the xylene, and then precipitated at room temperature;” Ohkura teaches the film may have a mesopentad fraction of 0.97 or more with a CXS of less than 2% and as low as possible (completely dissolved in xylene and deposited at room temperature) (page 6); and Kuma teaches a CXS of 2% of mass or less (completely dissolved in xylene and deposited at room temperature)  (abstract, page 6) and a mesopentad fraction of 0.97 or more (page 7). These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ohkura and Kuma, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05). In addition, Kuma teaches examples with mesopentad fractions of 0.98 (example 1 & 4, page 14-15) which lies with the range of the instant claims. 
Furthermore, both Ohkura (page 6) and Kuma (page 6-7) teach that the higher the numerical value for mesopentad fraction, the higher the crystallinity, the higher the melting point, and the higher the temperature; and this preferable because variations in dielectric breakdown voltage can be suppressed and/or increased; and also that a reduction in CXS results in a higher dielectric breakdown voltage or resistance voltage. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to increase the mesopentad fraction or and decrease the CXS in the polypropylene film to optimize or maximize its resistance voltage and/or dielectric breakdown voltage.
Ohkura as modified Kuma fails to expressly suggest at least one surface of the film has a surface elastic modulus of 2.6 GPa or more, measured by nanoindentation measurement; a sum of heat shrinkage rates in film longitudinal and width directions is 5% or less after a heat treatment at 130 °C for 10 minutes; a melting peak temperature (Tm2) is 164°C or higher when the film has a temperature increased from 30°C to 260°C at 20 °C/min with a differential scanning calorimeter (DSC), then decreased from 260°C to 30°C at 20 °C/min, and further increased again from 30°C to 260°C at 200 C/min, and total heat of melting in a range from 100°C to 180°C of the DSC curve is 105 J/g or higher; wherein a difference is 50 MPa or more between a stress at 80% elongation (F80 value) and a stress at 30% elongation (F30 | value) in a longitudinal direction in a film tensile test.
However, Ohkura as modified Kuma suggests or would have otherwise rendered obvious the structure and composition of the polypropylene film of the instant claims, so it is deemed to have the properties (e.g., surface elastic modulus, melting peak temperature, shrinkage rates, differences between F80 and F30 values) of the instant claims. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Regarding claims 27 and 28, Kuma suggests wherein the film is a laminated film of two or more layers, and at least a surface layer (A layer) of the film contains a thermoplastic resin that is incompatible with polypropylene; wherein the film is a laminated film of three or more layers, and the thermoplastic resin incompatible with the polypropylene of the surface layer (A layer) is higher in content than the inner layer (B layer) (page 5); which would have rendered the embodiment of the instant claims a matter of design choice to one of ordinary skill in the art at the time of invention.
	Regarding claims 33 and 34, Ohkura suggests a metal layer provided on the surface of the polypropylene film and a film capacitor comprising the metal layer (page 11); as does Kuma (page 1, 2, 7).

Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive.
With regard to the Applicant’s contention that the heat shrinkage rates and surface elastic modulus of the instant claims are different properties than what is suggested by the combination of prior art, this is not persuasive.
Ohkura as modified Kuma suggests or would have otherwise rendered obvious the structure and composition of the polypropylene film of the instant claims, so it is deemed to have the properties (e.g., surface elastic modulus, melting peak temperature, shrinkage rates, differences between F80 and F30 values) of the instant claims. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
With regard to the Applicant’s contention that “the film has a mesopentad fraction of 0.970 or more” and “a polypropylene component dissolved in xylene (CXS) is less than 1.5% by mass with respect to a total mass of the film, after the film is completely dissolved in the xylene, and then precipitated at room temperature” provided unexpected results (e.g., voltage resistance), this is not persuasive.
Ohkura teaches the film may have a mesopentad fraction of 0.97 or more with a CXS of less than 2% and as low as possible (completely dissolved in xylene and deposited at room temperature) (page 6); and Kuma teaches a CXS of 2% of mass or less (completely dissolved in xylene and deposited at room temperature)  (abstract, page 6) and a mesopentad fraction of 0.97 or more (page 7). These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ohkura and Kuma, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05). In addition, Kuma teaches examples with mesopentad fractions of 0.98 (example 1 & 4, page 14-15) which lies with the range of the instant claims. 
Furthermore, both Ohkura (page 6) and Kuma (page 6-7) teach that the higher the numerical value for mesopentad fraction, the higher the crystallinity, the higher the melting point, and the higher the temperature; and this preferable because variations in dielectric breakdown voltage can be suppressed and/or increased; and also that a reduction in CXS results in a higher dielectric breakdown voltage or resistance voltage. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to increase the mesopentad fraction or and decrease the CXS in the polypropylene film to optimize or maximize its dielectric breakdown voltage.
With regard to the glossiness, Kuma teaches a glossiness of 140% or more and 155% or less; wherein reducing the glossiness means increasing the density of light scattering on the film surface; and since the surface becomes rough, there is a decrease in dielectric breakdown voltage and variations (page 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783